The court below renders judgment for claimants against the District of Columbia under the provisions of the act June 16, 1880 (21 Stat. L., 284, c. 243), and the act February 13, 1895 (28 Stat. L., 664, c. 87). No motions for new trial are made and no appeals taken, and the judgment, principal, and interest is paid. Subsequently, in a similar case, the Supreme Court decides that no interest was recoverable on the amounts claimed until from the passage of the act of- February 13, 1895. Thereupon the District files motions for new trials in the court below under section 1068, Revised Statutes, and they are overruled. The District petitions for mandamus.
The Supreme Court dismisses the petitions on the ground that the motion for new trials were granted on error of law, the remedy for which was by appeal, and that a motion under section 1080, Revised Statutes, can not be sustained simply because on an appeal in a similar case, it is determined that the court erred.
Mr. Chief Justice Fuller
delivered the opinion of the Supreme Court February .11, 1901.